Citation Nr: 1728715	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  08-36 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected bilateral plantar fasciitis fibromatosis.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran had active service from August 12, 1985 to December 21, 1985 and from July 11, 1987 to July 26, 1987.  He also had a period of reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In regards to the issues that currently remain on appeal, the Veteran testified before a Veterans Law Judge in March 2014.  The Board previously remanded the issues on appeal in May 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In light of the initial rating claim for bilateral plantar fasciitis fibromatosis, the Veteran was afforded a VA examination in September 2014 pursuant to the May 2014 Board remand.  Since the September 2014 VA examination, he has indicated that he has received additional treatment for his feet.  In an October 2015 statement, the Veteran stated that he was in the process of scheduling a surgery for his bilateral foot condition.  VA treatment records dated since September 2015 are not associated with the claims file.  Accordingly, in light of the potentially outstanding pertinent VA podiatry records, a remand is required.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  

Moreover, it does not appear that the September 2014 examiner tested the Veteran's joint for pain on both active and passive motion, in weight-bearing and non weight-bearing.  38 C.F.R. § 4.59.  Accordingly, the higher rating claim for bilateral plantar fasciitis fibromatosis must be remanded to obtain an adequate VA examination that contains information regarding testing in both active and passive motion, and in weight-bearing and non weight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).   

In regards to the TDIU claim, the Veteran contends that although he is currently employed on a full-time basis, his employment is a sheltered environment due to the protections of the Family Medical Leave Act (FMLA) and therefore his employment is actually marginal employment.  See March 2014 Board hearing transcript and the January 2017 Informal Hearing Presentation.  Moreover, he contends that his leave under FMLA is due to his service-connected disabilities.  In light of his contentions, his FMLA records are relevant to his appeal.  Additional development is therefore necessary to obtain these records.  Cantrell v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 537 (Apr. 18, 2017).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated since September 2015. 

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the impact of the Veteran's service-connected disabilities on his ability to secure or follow substantially gainful occupation.  Such information may include his pay stubs, wage information, and amount of hours worked per week.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Allow the Veteran the opportunity to identify any private treatment records regarding his higher rating claim for bilateral foot disability.  Any identified records should be sought. 

4.  Take appropriate steps in order to obtain the Veteran's records regarding his use of benefits under the Family Medical Leave Act, to include, if possible, the disabilities that have been approved through the Act and how often he uses leave through the Act.

5.  Schedule the Veteran for an appropriate VA examination to evaluate the nature, extent, and severity of his left and right foot disabilities.  

Necessary tests and studies should be conducted, to include relevant motion studies.  The examiner should describe any pain, weakened movement, excess fatigability, and incoordination present.   
 
The left and right feet should be tested in both active and passive motion, in weight-bearing and non weight-bearing and if possible, with range of the opposite undamaged joint.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

6.  Then readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

